Citation Nr: 1539064	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  05-01 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a digestive disorder, to include peptic ulcer disease (PUD) and gastroesophageal reflux disease (GERD).  

2.  Entitlement to a higher disability rating for posttraumatic stress disorder (PTSD), rated 70 percent disabling.  

3.  Entitlement to an effective date earlier than February 5, 2010, for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

4.  Entitlement to an effective date earlier than February 5, 2010, for entitlement to Dependents Education Assistance (DEA).  


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and B.F.


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, denying entitlement to service connection for a digestive disorder, to include PUD and GERD.  This appeal also arises from a March 2012 RO decision granting a 70 percent evaluation for PTSD effective from February 5, 2010, and also granting TDIU and DEA effective from the same date.  

The Veteran testified at a Travel Board hearing conducted in September 2008 before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.  

In September 2010 the Board issued a decision denying service connection for digestive disorder, to include PUD and GERD.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  The Court in March 2011 issued an order approving a Joint Motion for Remand (Joint Motion) vacating the Board's September 2010 decision, and remanding the claim for further development.  The Board then remanded the claim in November 2011 and again in September 2012, for development pursuant to Joint Motion.  The appealed claim now returns to the Board for review.  

The record before the Board consists of the physical claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 
The issues of entitlement to a higher disability rating for PTSD and entitlement to earlier effective dates for TDIU and DEA, are addressed in the REMAND which follows the decision below, and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence is against a digestive disorder, to include PUD and GERD, having developed in service or otherwise being causally related to service. 


CONCLUSION OF LAW

The criteria for service connection for a digestive disorder, to include PUD and GERD, are not met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) , requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that, "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832 ) (providing that "[i]n making the determinations under [section 7261(a)], the Court shall . . . take due account of the rule of prejudicial error")." 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the originating agency provided the appellant with the notice required under the VCAA directed at the claim for service connection for a digestive disorder, to include PUD and GERD, by letters mailed in October 2005 and March 2006.  This was appropriate and sufficient VCAA notice, and was provided prior to the initial adjudication of the Veteran's appealed claim in March 2006.  The Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The record also reflects that appropriate development has been undertaken in furtherance of the appealed claim for service connection for a digestive disorder, to include PUD and GERD.  The originating agency has obtained the service treatment records and post-service treatment records, to the extent available.  This has included obtaining records of treatment from VA care facilities.  Records underlying an award of Social Security Administration (SSA) disability benefits in June 2005 were VA records, as informed in that SSA determination.  

The Veteran has been afforded an appropriate VA examination in January 2013 addressing questions of etiology of any a digestive disorder, to include PUD and GERD.  The examiner reviewed the record and duly addressed evidence obtained including the Veteran's self-reported history and current complaints as well as examination findings, and provided findings and conclusions supported by rationale adequate for those findings and conclusions and that rationale to be weighed against contrary evidence.  The Board finds the report of this examination, taken together with the balance of the record, to be adequate for the Board's adjudication of the claim for service connection for a digestive disorder, to include PUD and GERD.  

Following the obtaining of pertinent evidence and the January 2013 examination, the RO issued a supplemental statement of the case in November 2014, prior to return of the case to the Board.  While additional VA treatment records were associated with Virtual VA or VBMS subsequent to that SSOC, the Board does not find these additional records of current treatment to be pertinent to the appealed claim, since the presence of a current a digestive disorder, to include PUD and GERD, is not the subject of factual dispute in the case, and the question of etiology as related to service is not addressed in these subsequent records.  

The March 2011 Court-ordered Joint Motion - as a basis for vacating the Board's September 2010 decision denying the claim for service connection for a digestive disorder, to include PUD and GERD - found the Board's reliance on a March 2010 VA examination to deny the claim was in error because that examiner failed to provide an adequate rational for the conclusion that the Veteran's dyspepsia was unlikely to have begun in service.  The Board accordingly remanded the claim for a new VA examination.  That new examination is the above-noted VA examination conducted in January 2013.  

The Veteran's representative in an August 2013 submission now contends that the obtained January 2013 VA examination is also inadequate because the examiner made a judgment as to the credibility of the Veteran's self-report that he had  recurrent upper gastrointestinal symptoms in service and then self-medicated with over-the-counter medications.  The representative contends that the VA adjudicator, and not the VA medical examiner, was to make such a determination.  

The Board disagrees.  If a VA examiner is required to render an opinion of etiology of a claimed disability, then the examiner must of necessity make underlying factual determinations.  

The Board is in turn free to accept or reject such determinations, and in so doing may accept or reject that VA examiner's findings and conclusions including as to underlying factual determinations.  It is not that the VA examiner may not make an underlying factual determination, but rather that the VA examiner is not the final arbiter.  It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same.  Evans v. West, 12 Vet. App. 22, 30 (1998).  If the Board finds the factual basis underlying a medical opinion to be inaccurate, the Board may reject the opinion as non-probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). 

Also in the August 2013 submission, the Veteran's representative contended that the January 2013 VA examination was inadequate because it "failed to address the fact that records in 1980 showed a chronic GI disability of longstanding nature."  The Board must again disagree.  The records in 1980 showed peptic ulcer disease (PUD) of onset around 1980, as detailed in the Board's discussion, below.  The VA examiner was required to consider these medical records, but was not required to draw the specific conclusion advocated by the Veteran's representative about these records.  Rather, the January 2013 VA examiner noted that a May 1980 upper gastrointestinal (GI) examination showed a duodenal ulcer and gastritis, and that an August 1984 upper GI examination showed duodenitis without ulceration.  Thus, the examiner fulfilled instructions from the November 2011 Board remand to review the May 1980 upper GI examination.  

The Board has carefully reviewed the record and finds that the past treatment records do reasonably support the January 2013 VA examiner's initial factual findings and conclusion, and that the VA examiner provided an adequate rationale based on the examiner's careful review of the evidentiary record, to support that factual conclusion.  The January 2013 examiner noted that the Veteran had two in-service treatment records in June and August of 1968 for abdominal pain with symptomatic treatment and no definite diagnosis established, that the Veteran failed to report any gastrointestinal or abdominal symptoms upon service separation examination in September 1968 and rather denied such disability, and that the separation examination found no medical problems.  The January 2013 VA examiner found more probative the Veteran's reports at the separation examination than his statements 40 years later in support of his claim, which subsequent statements contradicted those reports at the separation examination.  The examiner also concluded that the treated in-service conditions in June 1968 and August 1968 were apparently acute and transitory conditions, without documentary indication of chronicity.  

The Board not only finds the VA examiner's conclusions as to initial factual bases - that abdominal or upper gastrointestinal symptoms were not persistent in service or from service - for his opinions to be supported by adequate rationale, but also finds the examiner's conclusions as to initial factual bases to be consistent with the Board's own conclusion.  As discussed below, the Board has concluded that the Veteran's most recent statements - to the effect that he has had significant upper gastrointestinal symptoms on an ongoing basis since service - are not credible based on their inconsistence with past statements and lack of support in the documentary record.  

The Board finds the January 2013 VA examiner's conclusion that it is not at least as likely as not that the Veteran has an upper gastrointestinal disability which is etiologically or otherwise causally related to service, to be based on an adequate rationale.  The examiner's rationale was, in essence, that the weight of competent, credible evidence was against a chronic upper gastrointestinal condition having developed in service, with credible evidence not supporting the presence of a non-acute upper gastrointestinal condition until approximately 12 years after service.  The Board is satisfied that the January 2013 VA examiner provided an opinion supported by an adequate rationale sufficient to be considered by the Board and weighed against contrary evidence.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

As the Board noted in its September 2012 remand, the Veteran reported, via correspondence submitted by his counsel in August 2012, that he was treated at the Bonham, Texas VA Medical Center between 1980 and 1991.  The Board also then noted that there were of record numerous clinical records from this facility from this time period.  However, the Veteran's counsel contended that the records within the claims file were incomplete, and that there were specific records of treatment for a chronic digestive condition from this period at this facility which were probative of the issue of a causal link between service and the Veteran's digestive disorder but which were absent from the record.  

The Board in its September 2012 remand accordingly asked the Veteran or his counsel to identify specific instances of treatment from this period between 1980 and 1991 which were not of record.  The Board then directed the RO to seek to obtain any specific records from this period which the Veteran identified as missing from the record and relating to his treatment during this interval from 1980 to 1991 at the Bonham, Texas VA Medical Center.  The Veteran was also reminded in the September 2012 remand that he could submit any relevant records of treatment he may possess.  

Responsive to this remand by the Board, the Veteran's representative submitted an October 2012 letter informing that the Veteran has no additional evidence to submit at the present time.  The representative also did not then identify any specific missing records of treatment.  The Board notes in this regard that "[T]he duty to assist is not always a one-way street.  If a veteran (appellant) wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Furthermore, while the VA does have a duty to assist the veteran (appellant) in the development of a claim, that duty is not limitless.  Hyson v. Brown, 5 Vet. App. 262 (1993).

The RO in October 2012, February 2013, and May 2013 made requests to the Bonham, Texas VA Medical Center (VAMC) for records of treatment or hospitalization for the interval from January 1980 to December 1991.  In April 2013 the RO did receive copies of records of treatment and/or hospitalization from the Bonham, Texas VAMC for the interval from January 1980 through December 1991.  Many of these were for treatment of a recurrent preauricular sebaceous cyst, which was excised in April 1986.  These additional treatment records do not include any informing of a chronic upper gastrointestinal disability either continuing for years prior to 1980 or causally related to service.  Thus, the presence of such a pertinent record or records as suggested by the Veteran's counsel in the August 2012 submission was not borne out by the records obtained.  

The RO in May 2013 informed the Veteran and his representative of these requests and of the RO's non-receipt of relevant records from the Bonham, Texas VAMC in response these requests.  

The above-addressed development, including obtaining any outstanding, pertinent records and obtaining the January 2013 VA examination, followed by readjudication of the claim by the RO with issuance of a supplemental statement of the case (SSOC) prior to its return to the Board for appellate review, substantially fulfilled all development required by the Board in its November 2011 and September 2012 remands.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  

The Veteran was also afforded opportunity to address the claim, including by testimony provided at the September 2008 hearing before the undersigned.  Neither the Veteran nor his authorized representative has expressed an additional desire to address his claim or informed that such a desire has not been fulfilled.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation. 

Accordingly, the Board will address the merits of the Veteran's claim.

II.  General Considerations

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994), distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Lay statements may serve to support a claim for service connection (or for benefits pursuant to 38 U.S.C.A. § 1151 ) by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  See 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Robinson v. Shinseki, No. 2008-7096 (Fed. Cir. March 3, 2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

III. Pertinent Laws and Regulations for
Service Connection Claims

 Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

To establish service connection for a disability, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 (1999). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) .

IV. Factual Background and Analysis

The Veteran served on active duty from October 1966 to October 1968.  His service treatment records document treatment in June 1968 for a complaint of "intestinal-gastric-trouble." The Veteran reported becoming sick and vomiting.  Upon follow up the following day the Veteran reported feeling better though his stomach still hurt a bit.  There is no record of a further follow up from this episode.  A treatment the following month for a right testicular varicocele makes no mention of any residual gastric condition.  

An August 1968 treatment record documents the Veteran's development of sudden generalized abdominal pain the night prior, with the pain becoming increasingly severe and accompanied by nausea.  He presented at the emergency room the night before.  He was prescribed medication and bed rest at the emergency room, and the following morning reported having no abdominal pain, though he still felt weak and rundown.  Upon examination, the abdomen was soft and tender.  Results of lab tests conducted are not reflected in the treatment records.  There is no record of follow up after that morning.  

The Veteran's service separation examination in September 1968 reflected no gastrointestinal or abdominal condition.  

VA treatment records include treatment for peptic ulcer disease with active ulcer discovered and treated initially in 1980.  A May 1980 upper GI examination revealed a large ulcer in the mid portion of the duodenal bulb, a deformed bulb, extensive scar tissue, and gastritis in the fundus, body, and antrum of the stomach.  

The Veteran underwent VA hospitalization in September 1980 for both duodenal ulcer and low back strain.  The treating osteopath then noted that the Veteran had no history of peptic ulcer disease prior to the ulcerative condition at that time.  An upper GI conducted in September 1980 revealed "some irregularity of the antrum" and an "ulcer in the mid portion of the duodenal bulb with scar tissue and edema of the duodenal mucosa."  The osteopath assessed ulcer in the mid portion of the duodenal bulb with duodenitis and deformed bulb, and gastritis.  

In an April 2012 submitted statement, the Veteran contended that he had no problems with his stomach prior to entering service, but that he had symptoms "the whole time I was in service but didn't go get treatment every time."  He further contended that he had stomach trouble from service up to the present time.  Regarding symptoms in service, he specifically informed that when they went into the field for three or four weeks at a time he would "bring a case of Tums or Rolaids and that would help some."  He added that he often became sick when he ate.  He reported seeing a physician, Dr. T, after service, who treated him "for stomach problems during that whole time."  He further reported learning of the availability of medical care at the VA from a friend in 1980, and then starting to receive medical care through VA, receiving care at VA since that time.   The Veteran also indicated that that Dr. T died 20 or 30 years ago.  

These April 2012 contentions differ from those made by the Veteran in May 2010, when he noted that stomach problems were reflected from service records and were documented after service, but then  asserted, "I have suffered from gastric problems for a number of years."  

Similarly, at his September 2008 hearing the Veteran testified that he had difficulties in service with gastric problems when he ate certain foods, and that he treated this with antacid tablets, but he began to watch what he ate and for a long interval did not have significant difficulties.  He testified, 

But then it seemed like I started watching what I would eat and it was a whole lot better for all those years, but anyway I can't eat anything spicy, never could, or greasy stuff, and so I guess at some point in '80 they - I went to the VA hospital, and they run some tests and stuff on me and showed me that I had (...inaudible) stomach, so - I still take medicine for ulcerated stomach today.

(Hearing transcript, p. 17)

Thus, his hearing testimony essentially reflects a long interval after service without any significant upper gastrointestinal symptoms, which is consistent with 1980 VA treatment records beginning in 1980.  This long interval after service without significant symptoms is also consistent with his May 2010 statement, but is substantially inconsistent with his April 2012 statement that he had ongoing stomach trouble from service to the present.  

The Board believes that if, as the Veteran has contended in his more recent statement in April 2012, he had stomach problems from service up to the present, he would have made this assertion in his May 2010 statement, rather than merely reporting stomach problems "for a number of years."   Stomach problems "for a number of years" are consistent with gastrointestinal difficulties documented in VA treatment records beginning in 1980.  The Board thus concludes that the changed narrative from May 2010 to April 2012 most likely reflects a shift from an accurate historical account toward one inconsistent with actual historical facts but more supportive of the Veteran's claim.  On this basis, the Board concludes that the Veteran's more recent statements, to the extent they assert the presence of an upper gastrointestinal condition persistent from service to the present, lack credibility due to their inconsistence with prior statements and their apparent motivation by self-interest as a claimant.  Caluza.  

The Veteran was afforded the VA examination in January 2013 because prior VA examinations in March 2019 and December 2011 provided inadequate rationales to support their conclusions.  As addressed in the duty to assist discuss above, however, the Board concludes that the January 2013 examination did provide an adequate rationale to support its conclusions.  The January 2013 examiner observed that the Veteran had only two isolated treatments for stomach difficulties in service, without documented indication that they were other than acute conditions, and with the Veteran's service separation examination indicating that the Veteran did not have any upper gastrointestinal condition.  The examiner also noted the Veteran's assertion that he had frequent abdominal pains in service, and used antacids in service and after service, were in conflict with service records, and judged the contemporaneous records in service were more reliable than the recollection of a Veteran of events 40 years earlier.  The examiner additionally noted that the use of antacids is non-specific of a particular medical condition.  The examiner concluded that the Veteran's reported history upon service separation examination of no "frequent indigestion" and no "stomach, liver, or intestinal problem" was more reliable than his current contrary assertion.  The examiner accordingly opined that it was not at least as likely as not that the Veteran's current chronic gastritis, GERD, or dyspepsia was caused by or etiologically related to service.  

To summarize, having carefully reviewed the evidence of record, the Board notes that documentary evidence only supports treatment for two incidents of intestinal or gastric symptoms in service without findings or complaints upon separation examination in September 1968, with the Veteran denying a history of frequent indigestion or stomach or intestinal problems upon that separation examination, and with no record of treatment for upper gastrointestinal disability following service prior to 1980.  Treatment and hospitalization records from 1980 up to the present support a duodenal ulcer and gastritis as well as duodenal scarring shown upon upper GI scan or examination in May 1980, without medical findings or assessments relating these findings to any upper gastrointestinal condition present in service or persistent from 1968 to that time, and with a history then reported of no peptic ulcer disease prior to the episode in 1980.  Subsequent treatment records reflect some upper gastrointestinal disability with treatment including in recent years for assessed gastroesophageal reflux disease (GERD), but again without clinicians assessing a relationship to service.  As discussed above, the Veteran has altered his narrative from prior statements which did not reflect any ongoing significant upper gastrointestinal condition from service, to his present assertions of a persistent gastrointestinal condition from service treated with over-the-counter medications.  The Board discounts this more recent narrative as non-credible because it varies from the service separation examination report as well as from  accounts in the Veteran's  treatment and hospitalization records from 1980 and from his statements made as recently as May 2010.  The VA examiner in January 2013 similarly concluded that the Veteran's past report and his documented record of service and post-service medical care was more reliable than his current assertions effectively contradicted by those past records, so that the January 2013 examiner opined that the Veteran's current upper gastrointestinal disabilities were not at least as likely as not of onset in service or otherwise causally related to service.  

While prior VA examination reports addressing etiology of claimed upper gastrointestinal disability were rejected by the Court-granted Joint Motion in March 2011 as lacking adequate rationale to support their conclusions, the Board finds that the VA examination report from January 2013 is based on adequate rationale supported by review of the Veteran's statements as well as the record including both service records and records of treatment from 1980 and thereafter.  The Board finds this examiner's conclusion to be entitled to substantial weight as supported by that examiner's professional knowledge about gastrointestinal disabilities and their treatment, and his assessment based on underlying facts which are themselves supported by a reasonable, sufficient, and, in the Board's judgement, highly likely rationale based on the entirety of the evidentiary record at that time.  The Board finds the weight of the competent and credible evidence to be supportive of and consistent with the findings and conclusions of the January 2013 examiner, to the effect that the Veteran's narrative of ongoing gastrointestinal disability from service is less likely than contradicting documentary evidence from service and following service.  

The Board accordingly finds the preponderance of the evidence against any a digestive disorder, to include PUD and GERD, present during the period of the claim having developed in service or otherwise being causally related to service.  38 C.F.R. § 3.303.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a digestive disorder, to include PUD and GERD, is denied.


REMAND

The records reflects that the RO by a March 2012 decision granted an increased evaluation for PTSD to 70 percent effective from February 5, 2010, and then also granted TDIU effective from February 5, 2010.  This was based on a medical record in which the Veteran in February 2010 self-reported feeling suicidal and his wife reported that he had worsening memory.  A prior treatment record from June 2009 informed that the Veteran was anxious with increasing dreams of Vietnam after ceasing to take his medication.  Prior to this, treatment records from August 2008 to November 2008 reflected the Veteran's report that he was doing much better on medication, with good mood.  Treatment records subsequent to 2010 reflect the Veteran doing better, with moderate PTSD and no reported suicidal ideation, with the Veteran taking his medication.  Thus, the RO may have granted both the increased rating for PTSD and TDIU on the basis of an interval of increased severity of PTSD due to the Veteran having briefly ceased to take his medication.  

If that is the case, it is unclear from the record on what basis an earlier effective date for TDIU would be warranted.  Given the more recent treatment records appearing to reflect lesser severity of disability than that warranting a 70 percent evaluation and yet the Veteran appealing for an increased evaluation from the 70 percent assigned, a new VA examination would appear warranted to ascertain whether the Veteran's PTSD has worsened, so as to warrant a higher evaluation than the 70 percent assigned.  

Additionally, the Veteran is only service connected for PTSD, rated 70 percent disabling, and diabetes mellitus, rated 20 percent disabling.  Because the Veteran has been granted TDIU substantially based on his service-connected PTSD, the Veteran's claim for an earlier effective date for TDIU is intertwined with the claim for increased rating for PTSD.  Thus, VA examination is in order to retrospectively address the Veteran's PTSD and its impact on his capacity for employment, in order for the examiner to then address the likely earliest date at which the Veteran became unemployable due to his service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran the opportunity to submit additional evidence or argument in furtherance of his claim. 

2.  Obtain any additional treatment records from indicated sources.  

3.  Thereafter, the Veteran should be afforded a new VA examination by a psychiatrist (not a psychologist) with sufficient expertise to address the nature and severity of his PTSD, and to review the record and ascertain the severity of the PTSD in the past, including its effect on the Veteran's capacity to obtain or retain substantially gainful employment.  Examination by a psychiatrist is required in order to be able to also address impact of the Veteran's PTSD together with his diabetes mellitus, type II, on his employment capacity.  The claims file as well as all pertinent records within Virtual VA and VBMS should be made available to the examiner for review, and the examination report should reflect that pertinent records were reviewed.  Any necessary tests or studies to answer the questions posed should be conducted, and the results reflected in the examination report.  The examiner should do the following:

a.  The examiner should conducted a current examination of the Veteran both to ascertain the current nature and severity of his PTSD, and to assess the effect the Veteran's PTSD has on his capacity to obtain or retain substantially gainful employment in a non-sheltered work environment.  

b.  The examiner should carefully review the record and consider the Veteran's self-reported history.  On the basis of this record and history and current examination findings, the examiner should address the earliest date at which the examiner believes it is at least as likely as not that the Veteran became incapable of obtaining or maintaining substantially gainful employment not in a sheltered work environment due to his service-connected PTSD and his service-connected diabetes mellitus.  If the examiner cannot arrive at such a date, or if the examiner concludes that the Veteran's PTSD and diabetes mellitus, taken together, have not caused the Veteran to be incapable of obtaining or maintaining substantially gainful employment, the examiner should so state, and provide reasons why this is so.  The examiner may also consider the Veteran's education and work experience, but not his age and not the effects of other disabilities which are not service connected.  

In so doing, the examiner should also address and consider unrelated factors which may play a role in unemployability, such as the Veteran's low back disability and any associated impairment or preclusion from performing the Veteran's former work as a self-employed carpenter.  Thus, for example, if the examiner concludes that the Veteran's back disability and not a service-connected disability has precluded him from substantially gainful work prior to a certain date, the examiner should so state, specifying the date of any such shift of cause for unemployability from back disability to PTSD.  

c. The examiner is to note that the Veteran may be competent to address the presence of symptoms of disability as well as to inform what past medical examiners have told him. The Veteran's credibility in such statements may be impacted by his reliability as a historian, including based on mental illness or otherwise by memory impairment, if such dysfunctions are present and impacting the Veteran's capacity for such reporting.  These issues and any reliable self-reported medical history from the Veteran should be addressed by the examiner. 

d. The examiner must provide a detailed rationale for all opinions. If no opinion can be offered on a medically sounded basis (without resorting to medically unsupported speculation) then the examiner should so state, and should provide a clear explanation why this is so. 

4.  After completing the above development and any other development deemed necessary, readjudicate the Veteran's remanded claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for a response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


